DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, filed on 07/05/2021, with respect to the amended claim limitations of claims 1 and 6 has been fully considered and is persuasive. The allowable subject matter of claims 2 and 7 is incorporated into claims 1 and 6, respectively. The rejections of claims 1 and 6 have been withdrawn in view of Applicant’s amendments. 

Terminal Disclaimer
The nonstatutory double patenting rejection is withdrawn in view of the terminal disclaimer filed by the Applicant on 07/05/2021 for US Patent Number: 10,768,744 disclaiming the expiration date of the above Patent would not extend beyond the expiration date of this Application has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number: 10,768,744 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
1 and 6, based on Applicant’s persuasive argument, filed on 07/05/2021. The allowable subject matter of claims 2 and 7 is incorporated into claims 1 and 6, respectively. The dependent claims 3-5 and 7-10 are allowed for at least the same reason indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NAN-YING YANG/Primary Examiner, Art Unit 2622